Fourth Court of Appeals
                                San Antonio, Texas
                                       May 13, 2019

                                   No. 04-19-00067-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                                      Teresita CRUZ,
                                         Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI05398
                       Honorable Angelica Jimenez, Judge Presiding

                                      ORDER
         Appellee’s motion for an extension of time to file her brief is GRANTED. Appellee’s
brief is due on or before June 12, 2019.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court